Citation Nr: 0320773	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected status post intraoral 
vertical osteotomies with temporomandibular joint 
dysfunction.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1975 to August 
1979 and October 1979 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, that granted entitlement to 
service connection for status post intraoral vertical 
osteotomies with temporomandibular joint dysfunction and 
assigned a 10 percent rating.  Service connection was denied 
for a left knee disorder, a right knee disorder, and a left 
shoulder disorder on the basis that new and material evidence 
had not been submitted.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for service-connected status post 
intraoral vertical osteotomies with temporomandibular joint 
dysfunction; whether new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for left and right knee disorders; and entitlement 
to service connection for a left shoulder disorder on the 
merits are the subject of the REMAND herein.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a left shoulder disorder by rating 
action dated in July 1991.  He did not appeal this 
determination.

2.  Evidence submitted since the July 1991 RO decision 
denying entitlement to service connection for a left shoulder 
disorder is not duplicative of evidence previously on file 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The unappealed July 1991 RO decision denying service 
connection for a left shoulder disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2002).

2.  Subsequent to the decision of July 1991 that denied 
entitlement to service connection for a left shoulder 
disorder, new and material evidence sufficient to reopen the 
claim was received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2002).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  In any event, based on the favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding his 
claim for new and material evidence is moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  Finality/New and Material Evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not applicable.

In July 1991, the RO denied entitlement to service connection 
for a left shoulder disorder.  At that time, the evidence 
showed that the veteran was treated for a sore left shoulder 
during service in September 1978, diagnosed as muscle strain 
and post trauma clavicular contusion.  However, there was no 
post-service medical evidence of a left shoulder disorder.  
Absent medical evidence of a current disability, the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder was denied.  The veteran did not 
appeal this decision, thus it became final.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to July 1991 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

A VA outpatient treatment record dated in October 2000 shows 
that the veteran was diagnosed as having left shoulder 
rotator cuff synovitis/tendonitis.  This medical record is 
new in that it was not previously of record, and is 
significant as it provides a current diagnosis of a left 
shoulder disorder.  This evidence was not before VA in July 
1991 and is probative for the reasons and bases of denial.  
For this reason, the Board finds that the evidence added to 
the record since July 1991 is so significant that it must be 
considered in order to fairly decide the claim.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a left 
shoulder disorder having been submitted, the claim is 
reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  First, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

However, there is no indication that the RO provided the 
veteran notice of the enactment of the VCAA in this case, of 
what information and evidence was needed to substantiate and 
complete the claims, and of what part of that evidence was to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.   Accordingly, the RO has not fully 
complied with VA's duties to notify and assist.  On remand 
the RO should notify the veteran of the evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.

The veteran underwent a VA dental and oral examination in 
December 2000.  In the objective findings, the examiner noted 
a vertical dimension of occlusion of 1.5 inches and normal 
range of motion of the mandible.  The veteran's 
service-connected status post intraoral vertical osteotomies 
with temporomandibular joint dysfunction is currently rated 
as 10 percent disabling under Diagnostic Code 9905 in the VA 
Schedule for Rating Disabilities which provides the rating 
criteria for limited motion of temporomandibular 
articulation.  See 38 C.F.R. § 4.150 (2002).  The applicable 
Diagnostic Code provision provides the rating criteria in 
terms of inter-incisal range of motion and range of lateral 
excursion, in millimeters.  The VA examiner in December 2000 
did not provide an assessment of inter-incisal range of 
motion and range of lateral excursion, in millimeters.  As 
such, the Board is of the opinion that a contemporary and 
thorough examination would be of assistance in assessing the 
extent of the veteran's status post intraoral vertical 
osteotomies with temporomandibular joint dysfunction.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).

With regard to the claims for entitlement to service 
connection for a left knee disorder and a right knee 
disorder, the Statement of the Case (SOC) dated in April 2001 
did not provide the laws and regulation pertaining to the 
reopening of previously denied claims.  Therefore, the 
veteran should be provided notice of the laws and regulations 
pertaining to the submission of new and material evidence 
necessary to reopen previously denied claims.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Concerning service connection for a left shoulder disorder on 
the merits, the veteran must be afforded a VA examination to 
determine the etiology of any current left shoulder disorder, 
as well as to any obtain additional relevant records, as set 
forth below.  

Finally, the veteran submitted additional relevant evidence 
to the RO in February 2003, subsequent to the issuance of the 
SOC issued in April 2001.  Remand is required for 
consideration of this evidence and the issuance of a 
supplemental statement of the case (SSOC).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice under 
the VCAA and its implementing law and regulations.  
Such notice should specifically apprise him of the 
evidence and information necessary to substantiate 
each of his specific claims and inform him whether 
he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

2.  Request that the veteran identify all medical 
care providers who have examined or treated him for 
his status post intraoral vertical osteotomies with 
temporomandibular joint dysfunction since August 
2000 and his left shoulder disorder since his 
separation from service.  Obtain all records of any 
treatment reported by the veteran that have not 
already been associated with the claims folder.

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been associated with 
the claims file, schedule the veteran for a VA 
dental and oral examination to assess his status 
post intraoral vertical osteotomies with 
temporomandibular joint dysfunction.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner prior to 
the requested examination.  The examiner should 
indicate in the report that the claims file was 
reviewed.  All necessary tests should be conducted.

The examiner must identify all residuals 
attributable to the veteran's service-connected 
status post intraoral vertical osteotomies with 
temporomandibular joint dysfunction.  

The examiner should report the range of motion for 
the mandible in degrees (inter-incisional range and 
range of lateral excursion, in millimeters) and 
should state what is considered normal range of 
motion.  

Whether there is any pain, weakened movement, 
excess fatigability or incoordination on movement 
should be noted, and whether there is likely to be 
additional range of motion loss due to any of the 
following should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) incoordination.  
The examiner is asked to describe whether pain 
significantly limits functional ability during 
flare-ups or when the mandible is used repeatedly.  
Any limitation of function of the mandible must be 
identified.  

The examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.  

4.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
VA orthopedic examination.  The claims file and a 
separate copy of this Remand must be made available 
to and reviewed by the examiner prior and pursuant 
to conduction of the examination.  The examiner 
must annotate the examination report that the 
claims file was in fact reviewed in conjunction 
with the examination.  All necessary tests should 
be conducted and all clinical findings reported in 
detail.  

The examiner is asked to provide an opinion as to 
the diagnosis, date of onset, and etiology of any 
currently diagnosed left shoulder disorder.  

The examiner should state whether or not the 
veteran currently has a left shoulder disorder.  If 
present, the examiner should also state whether it 
is at least as likely as not that any currently 
diagnosed left shoulder disorder had its onset 
during active service or is related to any in-
service disease or injury, i.e., the left shoulder 
injury in September 1978.

The examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.  

5.  Review the claims folder and ensure that all of 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Ensure that all 
notification and development action required by the 
VCAA is completed.  

6.  Readjudicate the veteran's claims on appeal 
with application of all appropriate laws and 
regulations and consideration of any additional 
information obtained since the issuance of the SOC 
issued in April 2001.  With respect to the claim 
for a higher rating, review the evidence of record 
at the time of the January 2001 rating decision 
that was considered in assigning the original 
disability rating for the veteran's service-
connected status post intraoral vertical 
osteotomies with temporomandibular joint 
dysfunction, then consider all the evidence of 
record to determine whether the facts show that he 
was entitled to a higher disability rating at any 
period of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

7.  If the decision with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished an SSOC and 
afforded a reasonable period of time within which 
to respond thereto.  The SSOC must include citation 
to 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The SSOC must 
also contain citation to and discussion of the laws 
and regulations pertaining to the submission of new 
and material evidence necessary to reopen 
previously finally denied claims.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2002).

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



